As filed with the Securities and Exchange Commission on June 10, 2015 Registration No. 333-515 811-07513 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 211 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 212 / X / (Check appropriate box or boxes) PUTNAM FUNDS TRUST (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) // immediately upon filing pursuant to paragraph (b) // on (date) pursuant to paragraph (b) / X / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: // this post-effective amendment designates a new effective date for a previously filed post-effective amendment. ROBERT T. BURNS , Vice President PUTNAM FUNDS TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: BRYAN CHEGWIDDEN, Esquire ROPES & GRAY LLP 1211 Avenue of the Americas New York, New York 10036 This Post-Effective Amendment relates solely to the Registrant's Putnam Small Cap Growth Fund series. Information contained in the Registrant's Registration Statement relating to any other series of the Registrant is neither amended nor superseded hereby. Summary Prospectus Supplement June 29, 2015 Putnam Small Cap Growth Fund Summary Prospectus dated October 30, 2014 The fund will offer class R6 shares to employer-sponsored retirement plans beginning on June 29, 2015. The prospectus is supplemented as follows to add information about class R6 shares. The front cover page is supplemented to add class R6 shares to the list of shares to which the prospectus relates, and to indicate that fund symbols for class R6 shares are pending. The following information is added to Fees and expenses : Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) imposed onpurchases (as a (asa percentage of original purchase price Share class percentage of offering price) orredemption proceeds, whichever is lower) Class R6 NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution and service (12b-1) Other Total annual fund Share class Management fees † fees expenses operating expenses Class R6 0.62% N/A 0.19% < 0.81% † Management fees are subject to a performance adjustment < Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R6 shares. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class R6 $83 $259 $450 $1,002 295300 6/15 Putnam Small Cap Growth Fund Before you invest, you may wish to review the fund’s prospectus, which contains more information about the fund and its risks. You may obtain the prospectus and other information about the fund, including the statement of additional information (SAI) and most recent reports to shareholders, at no cost by visiting putnam.com/funddocuments, calling 1-800-225-1581, or e-mailing Putnam at funddocuments@putnam.com. The fund’s prospectus and SAI, both dated 10/30/14, are incorporated by reference into this summary prospectus. Goal Putnam Small Cap Growth Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 12 of the fund’s prospectus and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Share class Maximum sales charge (load) imposed on purchases (as a percentage of offering price) Maximum deferred sales charge (load) (as a percentage of original purchase price or redemption proceeds, whichever is lower) Class A 5.75% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.50% 0.65%* Class R NONE NONE Class Y NONE NONE 2 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Share class Management fees† Distribution and service (12b-1) fees Other expenses Total annual fund operating expenses Class A 0.62% 0.25% 0.37% 1.24% Class B 0.62% 1.00% 0.37% 1.99% Class C 0.62% 1.00% 0.37% 1.99% Class M 0.62% 0.75% 0.37% 1.74% Class R 0.62% 0.50% 0.37% 1.49% Class Y 0.62% N/A 0.37% 0.99% *Applies only to certain redemptions of shares bought with no initial sales charge. **This charge is phased out over six years. ***This charge is eliminated after one year. †Management fees are subject to a performance adjustment. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $694 $946 $1,217 $1,989 Class B $702 $924 $1,273 $2,123 Class B (no redemption) $202 $624 $1,073 $2,123 Class C $302 $624 $1,073 $2,317 Class C (no redemption) $202 $624 $1,073 $2,317 Class M $521 $879 $1,261 $2,330 Class R $152 $471 $813 $1,779 Class Y $101 $315 $547 $1,213 Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).
